COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
  Rosa Serrano d/b/a The Lens Factory,                           No. 08-16-00327-CV
                                                 §
                        Appellant,                                  Appeal from the
                                                 §
  v.                                                          County Court at Law No. 7
                                                 §
  Pellicano Business Park., L.L.C.,                            of El Paso County, Texas
                                                 §
                        Appellee.                               (TC# 2013-DCV-3139)
                                             §
                                           ORDER

        Pending before the Court is Appellant’s motion to extend time to file the district clerk’s
record and motion for appointment of counsel to represent her on appeal. The request for
appointment of counsel is denied.
        The reporter’s and clerk’s records were due to be filed on March 18, 2017, but neither has
been filed. The Court has received a letter from the District Clerk stating that Appellant has not
made financial arrangements for payment of the clerk’s record. On February 28, 2017, Appellant
filed a Statement of Inability to Afford Payment of Court Costs in a related case, In re: Purported
Mechanical and Materialman’s Lien Claim of Lien Against Pellicano Business Park, LLC, cause
number 2012DCV06341 (our cause number 08-16-00291-CV), and neither the clerk nor the court
reporter filed a motion challenging the Statement of Inability as permitted by TEX.R.CIV.P. 145(f).
The information available to the Court indicates that the underlying cases, cause numbers
2012DCV06341 and 2013DCV3139, are closely related and were tried together on the same date,
September 15, 2016. On the Court’s own motion, we have filed Serrano’s Statement of Inability
in cause number 08-16-00327-CV, and we have determined that Serrano will be permitted to
proceed without payment of costs in the instant appeal. Consistent with our order entered in cause
number 08-16-00291-CV, the reporter’s record will be limited to the final hearing held on
September 15, 2016. Further, we will extend the due date for the clerk’s and reporter’s records to
May 18, 2017. Appellant’s request to extend the deadline for the clerk’s record is denied as moot.
All other relief requested in the motion is denied.


               IT IS SO ORDERED this 3rd day of April, 2017.


                                             PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.